DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 4/5/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barabash et al (US 2016/0173535 A1) in view of Strassner (US 2014/0279808 A1), and further in view of Mayer (US 2002/0178246 A1).
As to claims 1, 8, and 15, Barabash teaches a method comprising: receiving, at a network node, from a controller, a first declarative policy (see [0026]).
Barabash fails to explicitly recite generating a first semantic data query protocol (SDQP) transaction by: retrieving a first semantic data model associated with the network node, wherein the first semantic data model describes a configuration domain of the network node; parsing the first declarative 
Strassner teaches generating a first data query protocol (SDQP) transaction by: retrieving a first semantic data model associated with the network node, wherein the first semantic data model describes a configuration domain of the network node (see [0017] – Examiner recognizes the information model, as the claimed semantic data model, which includes features and behaviors of system resources.); parsing the first declarative policy based on the first semantic data model to generate the first SDQP transaction (see [0019] – Examiner recognizes invoking a mapping function to interpret the modified instance data, by mapping the modified instance data to one or more predefined control points in the codes of the one or more data models according to a policy rule.  Examiner recognizes the codes as the claimed SDQP transaction.); and implementing the first declarative policy by executing the first SDQP transaction against a semantic database (see [0019] and [0066] – Examiner recognizes the executing of codes of one or more data models according to a policy rule.  Examiner also recognizes that [0055] states that a policy rule is a container for semantics/behavior that imposes on the rest of the system.  Examiner recognizes that [0066] describes that information representing various device/system configurations, such as patterns, sets of policies are all stored in a database and that database at the very least offers some position with respect to semantics of the systems/devices.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Barabash to incorporate USING DYNAMIC OBJECT MODELING AND BUSINESS RULES TO DYNAMICALLY SPECIFY AND MODIFY BEHAVIOR as taught by Strassner for the purpose of dynamically responding to new or unforeseen events that were not explicitly accounted for in advance by defining, creating, managing, and removing behavior at runtime without changing code (see Strassner [0007]-[0020]).
Barbash and Stassner fail to explicitly recite wherein parsing the first declarative policy comprises interpreting the first declarative policy based on current configuration of the network node as indicated by the first semantic data model.
However, Mayer teaches parsing the first declarative policy comprises interpreting the first declarative policy based on current configuration of the network node as indicated by the first semantic (see [0015], [0041], and claim 43 -  Examiner recognizes the network policy as the claimed first declarative policy and the network configuration model as the claimed semantic data model. The analysis platform analyzes this network configuration model according to the network policy and adds an entry to its final report each time that it detects a violation against the network policy in the network configuration model.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Barabash and Stassner to incorporate Method and apparatus for network wide policy-based analysis of configurations of devices as taught by Mayer for the purpose of verifying the routes taken within a network adhere to the policies set forth (see Mayer [0017]).
As to claims 2 and 9, Strassner teaches wherein the configuration domain of the network node includes a plurality of configuration objects and relationships among the plurality of configuration objects (see [0039]).
As to claims 3, 10, and 16, Strassner teaches wherein the relationships among the plurality of configuration objects includes at least one of: (i) priority information, (ii) interdependency information, (iii) constraint information, and (iv) sequence information (see [0039] – Examiner recognizes the associations as the claimed interdependency information or sequence information.).
As to claims 4, 11, and 17, Strassner teaches receiving a system description of the network node, wherein the system description includes a set of configuration objects (see [0018] and [0019]); determining a set of relationships among the set of configuration objects (see [0018] and [0019]); and generating the first semantic data model for the network node based on the set of configuration objects and the set of relationships (see [0018] and [0019]).
As to claims 5, 12, and 18, Strassner teaches receiving a semantic policy from a controller via a second SDQP transaction (see [0019] – Examiner recognizes invoking a mapping function to interpret the modified instance data, by mapping the modified instance data to one or more predefined control points in the codes of the one or more data models according to a policy rule.  Examiner recognizes the codes as the claimed SDQP transaction.); and implementing the semantic policy by querying a semantic database using the second SDQP transaction (see [0019] and [0066] – Examiner recognizes the executing of codes of one or more data models according to a policy rule.  Examiner also recognizes that [0055] states that a policy rule is a container for semantics/behavior that imposes on the rest of the system.  Examiner recognizes that [0066] describes that information representing various device/system configurations, such as patterns, sets of policies are all stored in a database and that database at the very least offers some position with respect to semantics of the systems/devices.  As the configurations of the devices change over time, different transactions would need to take place.).
As to claims 6, 13, and 19, Strassner teaches wherein the semantic policy was generated by the controller by: retrieving a second semantic data model associated with a network fabric, wherein the network fabric includes the network node, and wherein the second semantic data model describes a configuration domain of the network fabric (see [0017] – Examiner recognizes the information model, as the claimed semantic data model, which includes features and behaviors of system resources.); and parsing a second declarative policy based on the second semantic data model to generate the second SDQP transaction (see [0019] – Examiner recognizes invoking a mapping function to interpret the modified instance data, by mapping the modified instance data to one or more predefined control points in the codes of the one or more data models according to a policy rule.  Examiner recognizes the codes as the claimed SDQP transaction.).
As to claims 7, 14, and 20, Strassner teaches wherein the second semantic data model was generated by the controller by: receiving a system description of the network fabric, wherein the system description includes a set of configuration objects for the network fabric (see [0018] and [0019]); determining a set of relationships among the set of configuration objects (see [0018] and [0019]); and generating the second semantic data model for the network node based on the set of configuration objects and the set of relationships (see [0018] and [0019]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 8-10, filed 4/5/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has Mayer (US 2002/0178246 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161